Barker, P. J.
The subscribing witnesses were Patrick Muicahy and Patrick H, Muicahy, father and son, who were both called and examined as witnesses on the hearing, and their evidence proved the formal execution of the will in compliance with all the requirements of the statute. One of them, Patrick H., was asked by the counsel for the proponents, this question." “ What can you say as to the capacity of McCarthy to make a will?” Which the witness answered by saying: “I couldn’t say.” He was then asked: “What can you say as to whether he was of sound mind or not?” To this he answered: “I don’t know. I don’t know whether he understood what was said to him, or not, but he seemed to answer all right. He answered the questions put to him all right. If he was asked to do anything, he did it. Mr. McCarthy was not under any restraint that I know of. I don’t know whether he acted voluntarily or not. No one made him do as he did, as I know of. He wrote his name. I suppose he did that voluntarily. ” This is the material part of the witness’ evidence, as given on his direct examination, as to the mental condition of the testator at the time of the execution of the will. On his cross-examination the counsel for the contestants asked this question: “Do you think he had mind sufficient, at the time he is alleged to have executed that will, to give those specific directions with reference to the disposition of that property to Mr. Nicholas ?” This was objected to as improper, and overruled, and an exception taken by the proponents, and the witness answered: “I don’t think he was. I don’t think he had. I knew nothing about the contents of the will at the time I witnessed it. I only knew it was a will from what Mr. Nicholas said.” We think the question and answer were clearly incompetent. The witness was a layman, and, as bis evidence discloses, his education was quite limited. The inquiry embraced in the question covered the whole issue on the question of testamentary capacity, and the witness’ answer expressed his opinion on the only question in dispute. The recep*580tian of this evidence violates the general rule that witnesses must state facts within their knowledge, and not give their own opinions, or their impressions based upon their observations. The inquiry does not come within any of the few exceptions to this rule, one of which is that those who are skilled in any “science, art, trade or occupation may not only testify to facts, but are sometimes permitted to give their opinions as experts» This is permitted because such witnesses are supposed, from their experience and study, to have peculiar knowledge upon the subject-of inquiry, which jurors generally have not, and are thus supposed to be more capable of drawing conclusions from facts, and to pass opinions thereon, than jurors generally are supposed to be.” Ferguson v. Hubbell, 97 N. Y. 507. Nor was the witness competent, because he was a subscribing witness, to give an answer to the question propounded; for the inquiry was not limited to an expression of the opinion of the witness as to the sanity of the testator at the time of the execution of the will, so as to bring the case within the rule stated in Hewlett v. Wood, 55 N. Y. 634, and Clapp v. Fullerton, 34 N. Y. 190. The inquiry was broader, and called for the expression of an opinion by the witness whether the testator had capacity to make the will in question, and to give instructions to his counsel for its' preparation. A person who is non compos mentis cannot make a valid will; however simple its preparation may be. If he is of sound mind and memory, he can make a will disposing of his property, however complicated. In determining the question of testamentary capacity on the part of the testator in particular instances, whenever the question arises the inquiry is not, had the testator capacity to make the will'in question? but whether he was of sound mind and memory at the time of its execution. Delafleld v. Parish, 25 N. Y. 97. The cases to which we have been cited by the learned counsel for the respondents in support of the competency of the question have been examined, and do not, as it appears to us, support his position. In Be Forman's Will, 54 Barb. 274, no question was presented as to the rules of evidence, and the matter discussed related to the degree of testamentary capacity necessary to enable a party to make a valid disposition of his property by will. Nor can it be fairly said that the question was competent, on cross-examination, for the purpose of ascertaining the degree of intelligence possessed by the witness, for the purpose of enabling the court to determine the reliance which should be placed upon his evidence given on his direct examination; for the witness had only stated facts which had' come within his observation, and expressed no opinion that the testator was of sound mind and memory at the time of the execution of the will. It is also competent for a party, against whom a witness is called, on the cross-examination to so conduct the same as to develop the state of mind of the witness towards the parties. The circumstances under which he testifies, his degree of intelligence and discernment, and the questions which maybe propounded for that purpose are largely within the discretion of the court. But, in view of the character of the evidence given by the witness on his direct examination, we think permitting the question under consideration to be asked and answered was a plain abuse of the discretion which the law vests in the court.
The proponents called as a witness the counsel who prepared the will at the home of the decedent, on the day that it was executed, all the members of the family being aware that he was there for that purpose. He testified that the testator requested the subscribing witnesses to act as such, and he gave the conversation which passed between them and the testator relative to the execution of the will, in which, as he says, he took no part. He also stated that he had a conversation with the testator in the presence of the subscribing witnesses, which the proponents offered to prove. This the contestants objected to as incompetent under section 835 of the Code of Civil Procedure, and the same was sustained, and the proponents took an exception. This section reads as follows: “An attorney or counsel at law shall not be allowed. *581to disclose a communication made by his client to him, or his advice given thereon, in the course of his professional employment. ” This section is a mere codification of the common-law rule on the subject, as established in this state at the time of its adoption. When and by whom its protection may be invoked must be determined by the circumstances of each case as it arises. It is, however, necessary, in order to bring a case within the rule of the statute, that it should appear that,the communication sought to be proved was confidential, and made to one acting in the capacity of attorney or counsel. The general rule deducible from the authorities was formulated and adopted in Britton v. Lorenz, 45 N. Y. 51, as follows: “That all communications made by a client to his counsel for the purposes of professional advice or assistance are privileged, whether such advice relates to a suit pending, one contemplated, or to any other matter proper for such advice or aid; that, where the communications are made in the presence of all the parties to the controversy, they are not privileged, but the evidence is competent between such parties.” Under this rule it has been uniformly held that a communication made by a client to his counsel in the presence of third parties, whether they were strangers or not to the subject-matter of the communication, are competent. Ooveney v. Tannahill, 1 Hill, 33; Whiting v. Barney, 30 1ST. Y. 330. The circumstance that the conversation sought to be proved was made in the presence of the subscribing witness indicates very clearly, to our minds, that there was no thought on the part of the testator of its being confidential. Whatever may have been said was heard by both of the subscribing witnesses, and either might be compelled, upon the call of an interested party, to prove the conversation, which was rejected by the court on the sole ground that the witness by whom it was offered to be proved was the attorney of the party making the communication.
The proponents asked the same witness this question: “Where did you get your instructions from to draw the will?” This was objected to, as being in violation of the same provision of the statute, and the objection was sustained, unless the instructions came from some other person than the testator. We are also of the opinion that this ruling was erroneous. It is manifest that this question was asked of the witness for the purpose of establishing the fact that he received instructions from the testator to prepare a will containing the provisions set forth in the instrument produced. It seems almost absurd to say that such instructions were confidential, for they were intended to be communicated to his heirs at law and legatees and devisees named therein, and to the public, whenever, after tiis death, the will should be offered for probate. If it was competent evidence, as we think it was, it was material to the proponents’ case as bearing upon the question of the condition and strength of the testator’s mind at the time of making the will. It may often happen that a party, in conversation with his counsel for the purpose of making and preparing a will, may communicate many things of a confidential character, which the counsel would not be permitted to disclose; but we entertain the opinion that all the instructions received by the counsel, and all the acts of the testator, connected with the making and execution of the will, which tend to uphold and support the instrument which the testator executed as being his free, voluntary, and valid act, may be proved by the person who assisted him in preparing the will, although, at that time, he was acting as the legal adviser of the testator. It is a very common practice, in contests over the validity of wills, to call as witnesses the physicians who attended upon the testator at or about the time the will was executed; for the purpose of proving the testator’s mental condition; and it has never been held, as we are aware, that it was in violation of the provisions of the statute, which prohibits a physician from disclosing any information which he acquired in" attending a patient in a professional capacity, to relate the conversation, which he had with the testator concerning his mental or physical ailments.
*582It was claimed by the executor, who offered the will for probate, that he, as one of the personal representatives of the testator named in the will, released the witness from any restraints imposed upon him by the statute, and thus qualified him to testify, if without such permission he would be incompetent. As it is unnecessary, in disposing of this appeal, to consider that question, we pass it without expressing any opinion on the proposition.
The surrogate did not call upon the contestants to make any proof, and held, upon the proponents’ own showing, that the will was void because the testator did not possess testamentary capacity. We should hesitate to concur with the surrogate upon that question, upon the proofs presented by this record, if that question needs to be passed upon in disposing of this appeal. We have concluded, however, to reverse the decree, and remit the proceedings to the surrogate of Ontario county for another hearing, that the case may be first adjudicated in that court upon all the legal evidence which the parties may produce; the costs of this appeal to abide the event of the subsequent proceedings in surrogate court. All concur.